

Exhibit 10.3



Execution Version

JPMORGAN CHASE BANK, N.A.
383 Madison Avenue
New York, NY 10179
BANK OF AMERICA, N.A.
BofA SECURITIES, INC.
One Bryant Park
New York, NY 10036
 
BARCLAYS
745 Seventh Avenue
New York, NY 10019
 
CITIGROUP GLOBAL MARKETS INC.
388 Greenwich Street
New York, NY 10013
 
GOLDMAN SACHS BANK USA
GOLDMAN SACHS LENDING PARTNERS LLC
200 West Street
New York, NY 10282
 
BNP PARIBAS
787 Seventh Avenue
New York, New York 10019
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
Eleven Madison Avenue
New York, New York 10010
 

MORGAN STANLEY BANK, N.A.
1585 Broadway
New York, New York 10036
MUFG UNION BANK, N.A.
1221 Avenue of the Americas
New York, NY 10020
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
550 S Tryon St.
Charlotte, NC 28202
MIZUHO BANK, LTD.
1251 Avenue of the Americas
New York, NY 10020
 







PERSONAL AND CONFIDENTIAL


January 30, 2020


PG&E Corporation
Pacific Gas and Electric Company
77 Beale Street
P.O. Box 77000
San Francisco, California 94177
Attention:          Nicholas M. Bijur


Pacific Gas and Electric Company
Amendment No. 3 to Commitment Letter


Ladies and Gentlemen:


Reference is made to that certain Commitment Letter, dated as of October 4, 2019
(together with the annexes thereto, as supplemented by that certain Joinder
Letter dated as of October 28, 2019 (the “First Joinder”), that certain
Amendment No. 1 to Commitment Letter dated as of November 18, 2019, that certain
Joinder Letter dated as of December 2, 2019 (the “Second Joinder”), that certain
Amendment No. 2 to Commitment Letter dated as of December 20, 2019 and as
further amended from time to time in accordance with the terms thereof, the
“Commitment Letter”), between PG&E Corporation, a California corporation (or any
domestic entity formed to hold all of the assets of PG&E Corporation upon
emergence from bankruptcy) (“PG&E”), Pacific Gas and Electric Company, a
California corporation (the “Utility”) (together with any domestic entity formed
to hold all of the assets of the Utility upon emergence from bankruptcy, the
“Borrower” and together with PG&E, the “Debtors” or “you”), JPMorgan Chase Bank,
N.A. (“JPMorgan”), Bank of America, N.A. (“BANA”), BofA Securities, Inc. (or any
of its designated affiliates, “BofA”, and together with BANA, “Bank of
America”), Barclays Bank PLC (“Barclays”), Citigroup Global Markets Inc. on
behalf of Citi (as defined below), Goldman Sachs Bank USA (“GS Bank”) and
Goldman Sachs Lending Partners LLC (“GSLP”, and together with GS Bank, “Goldman
Sachs”) (JPMorgan, Bank of America, Barclays, Citi and Goldman Sachs,
collectively, the “Initial Commitment Parties”) and BNP Paribas (“BNP”), Credit
Suisse AG, Cayman Islands Branch (“Credit Suisse”), Morgan Stanley Bank, N.A.
(“Morgan Stanley”), MUFG Union Bank, N.A. (“MUFG”), Wells Fargo Bank, National
Association (“Wells Fargo”) and Mizuho Bank, Ltd. (“Mizuho”, collectively with
BNP, Credit Suisse, Morgan Stanley, MUFG, Wells Fargo and the Initial Commitment
Parties, the “Commitment Parties”, “we” or “us”), regarding a senior secured
bridge facility for the Borrower defined therein as the Facility and the related
transactions described therein. “Citi” shall mean Citigroup Global Markets Inc.,
Citibank N.A., Citicorp USA, Inc., Citicorp North America, Inc. and/or any of
their affiliates as any of them shall determine to be appropriate to provide the
services contemplated herein. Capitalized terms used but not defined herein are
used with the meanings assigned to them in the Commitment Letter.



--------------------------------------------------------------------------------



Each party to this Amendment No. 3 to Commitment Letter (this “Amendment”)
hereby agrees that the Commitment Letter is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
Schedule I hereto. The Commitment Letter shall be deemed to be replaced in its
entirely by the Commitment Letter modified to reflect the terms set forth in
Schedule I hereto, and each person party hereto as a Commitment Party shall be
the sole Commitment Parties under the Commitment Letter on the date hereof after
giving effect to this Amendment, and shall have and hereby reaffirm their
commitments under the Commitment Letter set forth in Schedule II to the
Commitment Letter, subject to the terms and conditions set forth in the
Commitment Letter as amended by this Amendment.


Each party to this Amendment also hereby agrees that the Fee Schedule of the
First Joinder is each hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in Schedule II hereto.


Each party to this Amendment also hereby agrees that the Fee Schedule of the
Second Joinder is each hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in Schedule III hereto.


Each party hereto agrees to maintain the confidentiality of this Amendment and
the terms hereof, subject to the confidentiality provisions contained in the
Commitment Letter (with references to Fee Letter being deemed to include
Schedules II and III hereto (such schedules, the “Fee Schedules”). 
Notwithstanding anything to the contrary herein, any disclosure of the Fee
Schedules to obtain Bankruptcy Court approval shall only be made via a filing
under seal and, to the extent required, by providing an unredacted copy thereof
directly to the Bankruptcy Court, the Office of the United States Trustee and
advisors to the Official Committee of Unsecured Creditors, the Official
Committee of Tort Claimants and any other official committee established
pursuant to Section 1102 of the Bankruptcy Code on a confidential and
professionals’ eyes only basis; provided, however, that you shall be permitted
to publicly disclose the fees payable under the Fee Schedules, solely on an
aggregate basis combined with all other fees payable by you in connection with
the financing for which you are seeking the approval of the Bankruptcy Court.


2

--------------------------------------------------------------------------------



The provisions of the third paragraph of Section 9 of the Commitment Letter are
incorporated herein, mutatis mutandis, as if the references to the Commitment
Letter were to this Amendment.  Each of the parties hereto (for itself and its
affiliates) (a) waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to the Commitment
Letter, this Amendment, or the transactions contemplated thereby or hereby, in
any such New York State court or in any such Federal court and (b) waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


Except as specifically amended by this Amendment, the Commitment Letter shall
remain in full force and effect. This Amendment shall be construed in connection
with and form part of the Commitment Letter, and any reference to the Commitment
Letter shall be deemed to be a reference to the Commitment Letter as amended by
this Amendment. Neither this Amendment nor the Commitment Letter (including the
attachments hereto and thereto) may be amended or any term or provision hereof
or thereof waived or modified except by an instrument in writing signed by each
of the parties hereto. This Amendment may be executed in any number of
counterparts, each of which when executed will be an original, and all of which,
when taken together, will constitute one agreement.  Delivery of an executed
counterpart of a signature page to this Amendment by telecopier, facsimile or
other electronic transmission (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart thereof.


[Remainder of page intentionally left blank]


3

--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.





  Very truly yours,           JPMORGAN CHASE BANK, N.A.            
By:

/s/ Sandeep S. Parihar
      Name: Sandeep S. Parihar       Title: Executive Director
           











[Signature Page to Amendment No. 3 to Commitment Letter (Utility)]




--------------------------------------------------------------------------------






  BofA SECURITIES, INC.            
By: /s/ Sanjay Rijhwani       Name: Sanjay Rijhwani
      Title: Managing Director
           




  BANK OF AMERICA, N.A.            
By: /s/ Sanjay Rijhwani       Name: Sanjay Rijhwani       Title: Managing
Director            











[Signature Page to Amendment No. 3 to Commitment Letter (Utility)]



--------------------------------------------------------------------------------




  BARCLAYS BANK PLC            
By: /s/ Sydney G. Dennis
      Name: Sydney G. Dennis       Title: Director            











[Signature Page to Amendment No. 3 to Commitment Letter (Utility)]
 

--------------------------------------------------------------------------------




  CITIGROUP GLOBAL MARKETS INC.            
By: /s/ Susan M. Olsen
      Name: Susan M. Olsen       Title: Managing Director            











[Signature Page to Amendment No. 3 to Commitment Letter (Utility)]




--------------------------------------------------------------------------------




  GOLDMAN SACHS BANK USA            
By: /s/ Charles D. Johnston
      Name: Charles D. Johnston       Title: Authorized Signatory
           






  GOLDMAN SACHS LENDING PARTNERS LLC            
By: /s/ Charles D. Johnston
      Name: Charles D. Johnston       Title: Authorized Signatory
           



 




[Signature Page to Amendment No. 3 to Commitment Letter (Utility)]




--------------------------------------------------------------------------------




  BNP PARIBAS            
By: /s/ Christopher Sked
      Name: Christopher Sked       Title: Managing Director
           





By: /s/ Julien Pecoud-Bouvet
      Name: Julien Pecoud-Bouvet       Title: Director
           



 




[Signature Page to Amendment No. 3 to Commitment Letter (Utility)] 



--------------------------------------------------------------------------------




  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH            
By: /s/ SoVonna Day-Goins
      Name: SoVonna Day-Goins       Title: Authorized Signatory
           





By: /s/ Vipul Dhadda
      Name: Vipul Dhadda       Title: Authorized Signatory            



 




[Signature Page to Amendment No. 3 to Commitment Letter (Utility)]



--------------------------------------------------------------------------------




  MORGAN STANLEY BANK, N.A.            
By: /s/ Mrinalini MacDonough
      Name: Mrinalini MacDonough       Title: Authorized Signatory
           





 




[Signature Page to Amendment No. 3 to Commitment Letter (Utility)]



--------------------------------------------------------------------------------




  MUFG UNION BANK, N.A.            
By: /s/ Nietzsche Rodricks
      Name: Nietzsche Rodricks       Title: Managing Director
           





 




[Signature Page to Amendment No. 3 to Commitment Letter (Utility)]



--------------------------------------------------------------------------------




  WELLS FARGO BANK, NATIONAL ASSOCIATION            
By: /s/ Gregory R. Gredvig
      Name: Gregory R. Gredvig       Title: Director
           





 




[Signature Page to Amendment No. 3 to Commitment Letter (Utility)]



--------------------------------------------------------------------------------




  MIZUHO BANK, LTD.            
By: /s/ Raymond Ventura
      Name: Raymond Ventura       Title: Managing Director
           





 




[Signature Page to Amendment No. 3 to Commitment Letter (Utility)]



--------------------------------------------------------------------------------



ACCEPTED AND AGREED AS OF

THE DATE FIRST WRITTEN ABOVE:
      PG&E CORPORATION           By: /s/ Nicholas M. Bijur
    Name: Nicholas M. Bijur
    Title:
Vice President and Treasurer
 







PACIFIC GAS AND ELECTRIC COMPANY
          By: /s/ Nicholas M. Bijur
    Name: Nicholas M. Bijur
    Title:
Vice President and Treasurer  



 




[Signature Page to Amendment No. 3 to Commitment Letter (Utility)]



--------------------------------------------------------------------------------



SCHEDULE I






[Attached]



--------------------------------------------------------------------------------



“Commitment Parties” as provided in Section 3 hereof (including those entities
listed in Schedule I attached hereto) are referred to herein, collectively, as
the “Commitment Parties,” “we” or “us.”


You have informed us that, in connection with the consummation of the
transactions contemplated by the Plan, the Borrower intends to (a) enter into a
new revolving credit facility in an aggregate committed amount of $3,500 million
(the “Revolving Credit Facility”) and (b) issue senior secured notes pursuant to
a registered public offering or Rule 144A or other private placement (the
“Notes”). In connection therewith, the Borrower desires to enter into a
$27,3505,825 million senior secured bridge loan facility (the “Facility”) having
the terms and subject to the conditions set forth herein and in the Annexes
hereto, to be available in the event that the Notes are not issued on or prior
to the Closing Date (as defined in Annex A) for any reason.


The transactions described in the preceding paragraphs are collectively referred
to herein as the “Transactions.”


For purposes of this Commitment Letter, “Citi” shall mean Citigroup Global
Markets Inc., Citibank N.A., Citicorp USA, Inc., Citicorp North America, Inc.
and/or any of their affiliates as any of them shall determine to be appropriate
to provide the services contemplated herein.


1.          Commitments; Titles and Roles.


(a) (i) Each of JPMorgan, BofA, Barclays, Citi and GS Bank is pleased to confirm
its agreement to act, and you hereby appoint each of JPMorgan, BofA, Barclays,
Citi and GS Bank to act, as a joint lead arranger and joint bookrunner (in such
capacities, the “Arrangers”) and, except in the case of JPMorgan, co-syndication
agent in connection with the Facility and (ii) each other Commitment Party
accepts, on its own behalf or on behalf of its designated affiliate, the
title(s) agreed to by the Borrower in writing and set forth adjacent to its name
on Schedule I attached hereto under the heading “Title(s)”; (b) JPMorgan is
pleased to confirm its agreement to act, and you hereby appoint JPMorgan to act,
as administrative agent and collateral agent (the “Administrative Agent”) for
the Facility; and (c) each of JPMorgan, BANA, Barclays, Citi, GSLP and GS Bank
(in such capacity, the “Initial Lenders”) and each other Commitment Party is
pleased to commit, and hereby commits, on a several and not joint basis, to
provide the Borrower a portion of the aggregate principal amount of the Facility
equal to the principal amount set forth adjacent to its name on Schedule II
attached hereto under the heading “Commitment” on the terms contained in this
Commitment Letter and subject to the conditions expressly set forth in Annex B
hereto; provided that the amount of the Facility shall be automatically reduced
as provided under “Mandatory Prepayments and Commitment Reductions” in Annex A
hereto with any such reduction to be applied pro rata among the Initial Lenders.
It is further agreed that JPMorgan will appear on the top left (and the
Arrangers, other than JPMorgan, will appear in alphabetical order immediately to
the right thereof) of the cover page of any marketing materials for the Facility
and will hold the roles and responsibilities conventionally understood to be
associated with such name placement. Our fees for our commitment and for
services related to the Facility are set forth in a separate fee letter (as
amended, restated or otherwise modified from time to time in accordance with the
terms thereof, the “Fee Letter”) entered into by you and the Commitment Parties
on the date hereof. It is agreed that no other agents, co-agents, arrangers,
co-arrangers or bookrunners will be appointed and no other titles will be
awarded in connection with the Facility, and no compensation will be paid in
order to obtain such person’s commitment to participate in the Facility (other
than the compensation expressly contemplated by this Commitment Letter and the
Fee Letter) in connection with the Facility, unless the Arrangers and you shall
so agree; provided, however, that you may award agent (other than administrative
agent and co-syndication agent) and similar titles to any additional Commitment
Party that becomes a Commitment Party hereunder in accordance with the


2

--------------------------------------------------------------------------------



addresses above shall be effective service of process against such party for any
suit, action or proceeding brought in any such court. This Commitment Letter and
the Fee Letter and any claim, controversy or dispute arising hereunder or
thereunder will be governed by and construed in accordance with the laws of the
State of New York without regard to principles of conflicts of laws.


10.          PATRIOT Act Notification.


The Commitment Parties hereby notify the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) and the requirements of 31 C.F.R. §
1010.230 (the “Beneficial Ownership Regulation”) the Commitment Parties and each
Lender may be required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow the Commitment Parties and each Lender to
identify the Borrower in accordance with the Patriot Act and the Beneficial
Ownership Regulation. This notice is given in accordance with the requirements
of the Patriot Act and is effective for the Commitment Parties and each Lender.


11.          Acceptance and Termination.


Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to subject matter contained herein, including
an agreement to negotiate in good faith the Facility Documentation by the
parties hereto in a manner consistent with this Commitment Letter, it being
acknowledged and agreed that the commitments provided hereunder by the
Commitment Parties are subject to the conditions expressly set forth in Annex B
hereto.


This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or other
electronic transmission (e.g., “pdf” or “tif”) will be effective as delivery of
a manually executed counterpart hereof. This Commitment Letter and the Fee
Letter are the only agreements that have been entered into among the parties
hereto with respect to the Facility and set forth the entire understanding of
the parties with respect thereto and supersede any prior written or oral
agreements among the parties hereto with respect to the Facility.


The Commitment Parties’ commitments and agreements hereunder will terminate upon
the first to occur of (i) the execution and delivery of the Facility
Documentation by each of the parties thereto, (ii) the Effective Date of the
Plan without using the loans under the Facility, (iii) 11:59 p.m., New York City
time, on (A) June 30, 2020, if the Confirmation Order has not been entered prior
to such time or (B) August 29, 2020, if the Closing Date has not occurred prior
to such time, (iv)(A) the Plan, the Noteholder RSA (as defined below) or the
Approval Order is amended or modified or any condition contained therein waived,
in a manner that is adverse to the Commitment Parties in their capacities as
such, in either case without the consent of the Administrative Agent and the
Commitment Parties holding 66 2/3% of the commitments hereunder in respect of
the Facility (the “Required Commitment Parties”) (such consent not to be
unreasonably withheld, conditioned or delayed; provided that modifications to
the Plan solely as a result of an increase in roll-over, “take-back” or
reinstatement of any existing debt of the Debtors shall be deemed not to be
adverse to the Commitment Parties for the purposes of this clause (A)), (B) any
Plan Supplement or any Plan Document (each as defined in the Plan) that is
adverse to the interests of the Commitment Parties in their capacities as such
is filed or finalized without the consent of the Required Commitment Parties
(such consent not to be unreasonably withheld, conditioned or delayed), (v) the
Chapter 11 Case with respect to any Debtor is dismissed or converted to a
proceeding under chapter 7 of the Bankruptcy Code, (vi) a trustee or examiner
with enlarged powers (having powers beyond those set forth in section 1106(a)(3)
and 1106(a)(4) of the Bankruptcy Code) is appointed with


13

--------------------------------------------------------------------------------



respect to any of the Debtors, (vii) there is in effect an order of a
governmental authority of competent jurisdiction permanently restraining,
enjoining or otherwise prohibiting the consummation of any of the transactions
contemplated by the Plan, or any law, statute, rule, regulation or ordinance is
adopted that makes consummation of the transactions contemplated by the Plan
illegal or otherwise prohibited; (viii) the Bankruptcy Court shall not have
entered an order approving the relief requested in the motion filed with the
Bankruptcy Court authorizing the Borrower’s entry into and performance under
this Commitment Letter, the Fee Letter and any related engagement letter (the
“Approval Order”), in form and substance reasonably satisfactory to the
Commitment Parties, on or before January 31February 28, 2020; (ix) the Debtors’
aggregate liability with respect to Fire Claims (as defined in the Plan) is
determined (whether (A) by the Bankruptcy Court (or the District Court to which
the reference has been partially withdrawn for estimation purposes),
(B) pursuant to an agreement between the Debtors and the holders of Fire Claims
that is subject to an order of the Bankruptcy Court approving such agreement, or
(C) through a combination thereof) to exceed $25.5 billion (the “Fire Claims
Cap”); (x) (A) the occurrence of one or more wildfires within PG&E’s service
area after the Petition Date (as defined in the Plan) and prior to January 1,
2020 that is asserted by any person to arise out of the Debtors’ activities and
that destroys or damages more than 500 dwellings or commercial structures
(“Structures”); provided, however, that any notice of termination under this
clause (x)(A) must be given on or before the entry of the Approval Order, or (B)
the occurrence of one or more wildfires on or after January 1, 2020 destroying
or damaging at least 500 Structures within PG&E’s service area at a time when
the portion of PG&E’s system at the location of such wildfire was not
successfully de-energized; (xi) the Debtors shall not have received at least
$12,000 million of equity commitments by December 24, 2019 on terms reasonably
satisfactory to the Commitment Parties,; (xii) since June 30, 2019, a Material
Adverse Effect shall have occurred; (xiii) the Debtors have failed to perform
any of their obligations set forth in this Commitment Letter, which failure to
perform (A) would give rise to the failure of the condition set forth in
paragraph 1(a) or 1(d) on Annex B hereto and (B) is incapable of being cured or,
if capable of being cured by June 30, 2020, the Debtors have not cured within 10
calendar days following receipt by the Debtors of written notice of such failure
to perform from the Commitment Parties holding a majority of the commitments in
respect of the Facility, (xiv) if at any time after the first day of the
Confirmation Hearing (as defined in the Plan), either (A) asserted
Administrative Expense Claims (as defined in the Plan) exceed $250 million
(excluding all ordinary course Administrative Expense Claims, Professional Fee
Claims, Disallowed Administrative Expense Claims and the portion of an
Administrative Expense Claim that is covered by insurance (in each case, as
defined in the Plan) and including for the avoidance of doubt, any such expenses
or claims with respect to the Facility (collectively, the “Excluded
Administrative Expense Claims”)) or (B) the Debtors have reserved for and/or
paid more than $250 million in the aggregate for Administrative Expense Claims,
excluding the Excluded Administrative Expense Claims, (xv) on or prior to June
30, 2020, the Borrower shall not have received from the California Public
Utilities Commission (the “CPUC”) all necessary approvals, authorizations and
final orders to implement the Plan, and to participate in the Go-Forward
Wildfire Fund (as defined in the Plan), including (A) provisions pertaining to
authorized return on equity and regulated capital structure, (B) a disposition
of proposals for certain potential changes to PG&E’s corporate structure and
authorizations for the Utility to operate as a utility, (C) resolution of claims
for monetary fines or penalties under the California Public Utilities Code for
conduct prior to the Petition Date and (D) approval (or exemption from approval)
of the financing structure and the securities to be issued under the Plan, (xvi)
if at any time the Bankruptcy Court determines that the Debtors are insolvent
and, (xvii) the Bankruptcy Court has entered a final and non-appealable order to
authorize, or the Plan, any Plan Supplement or any Plan Document is amended,
modified or changed to include, in each case without the consent of the Required
Commitment Parties to include, a process for transferring the license
and/or operating assets of the Utility to the State of California or a third
party (a “Transfer”) or PG&E effects a Transfer other than pursuant to the Plan;
(, (xviii) the CPUC has revoked or terminated the Utility’s Certificate of
Public Convenience and Necessity, (xix) the issuance of a preliminary or
permanent injunction by a court of competent jurisdiction (including, without
limitation, an order of the Bankruptcy


14

--------------------------------------------------------------------------------



Court which has not been stayed) declaring the Plan or any material portion
thereof (in each case, to the extent it relates to the terms hereof) to be
unenforceable or otherwise restricting the consummation of any such material
portion of the Plan, and such ruling, judgment, or order has not been stayed,
reversed, or vacated, within fifteen (15) calendar days after issuance; (xx) the
Bankruptcy Court shall not have entered an order (the “Noteholder RSA Approval
Order”) approving the Borrower’s entry into and performance under the
Restructuring Support Agreement, dated as of January 22, 2020 (the “Noteholder
RSA”), among the Debtors, the Consenting Noteholders and the Shareholder
Proponents (each as defined therein), in form and substance reasonably
satisfactory to the Commitment Parties, on or before February 28, 2020; and
(xxi) the necessary consents from the Backstop Parties (as defined in the BCLs)
in order to permit the Plan to be amended to incorporate the terms of the
Noteholder RSA are not obtained on or before February 28, 2020 (the earliest
date in clauses (ii) through (xviixxi) being the “Commitment Termination Date”);
provided that the termination of any commitment pursuant to this sentence does
not prejudice your rights and remedies in respect of any breach of this
Commitment Letter. You will have the right to terminate this Commitment Letter
in the event that the Debtor’s exclusive periods to file and solicit acceptances
of a plan of reorganization are terminated or modified.


Please confirm that the foregoing is in accordance with your understanding by
signing and returning to JPMorgan an executed copy of this Commitment Letter,
together, if not previously executed and delivered, with an executed copy of the
Fee Letter, on or before 11:59 p.m., New York City time, on October 11, 2019,
whereupon this Commitment Letter and the Fee Letter will become binding
agreements between us. This offer will terminate on such date if this Commitment
Letter and the Fee Letter have not been signed and returned as described in the
preceding sentence. We look forward to working with you on this transaction.


[Remainder of page intentionally left blank]


15

--------------------------------------------------------------------------------



SCHEDULE II






[Attached]



--------------------------------------------------------------------------------


SCHEDULE III






[Attached]












 



















